EXHIBIT 99.1 CAMDEN PROPERTY TRUST ANNOUNCES FOURTH QUARTER AND FULL YEAR 2 Houston, TEXAS (February 3, 2011) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and twelve months ended December 31, 2010. Funds from Operations (“FFO”) FFO for the fourth quarter of 2010 totaled $0.73 per diluted share or $53.9 million, as compared to ($0.53) per diluted share or ($36.3) million for the same period in 2009.FFO for the three months ended December 31, 2010 included a net $0.04 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, offset by an impairment associated with a technology investment.FFO for the three months ended December 31, 2009 included a $1.24 per diluted share impact from impairment losses on land held for development and predevelopment investments. FFO for the twelve months ended December 31, 2010 totaled $2.72 per diluted share or $194.3 million, as compared to $1.68 per diluted share or $109.9 million for the same period in 2009.FFO for the twelve months ended December 31, 2010 included a net $0.04 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, offset by an impairment associated with a technology investment.FFO for the twelve months ended December 31, 2009 included a $1.31 per diluted share impact from impairment losses on land held for development and predevelopment investments, and a $0.04 per diluted share impact from losses related to early retirement of debt. Net Income Attributable to Common Shareholders (“EPS”) The Company reported net income attributable to common shareholders (“EPS”) of $17.1 million or $0.24 per diluted share for the fourth quarter of 2010, as compared to a net loss of $79.3 million or $1.19 per diluted share for the same period in 2009.EPS for the three months ended December 31, 2010 included a $0.13 per diluted share impact from the gain on sale of discontinued operations, and a net $0.04 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, offset by an impairment associated with a technology investment.EPS for the three months ended December 31, 2009 included a $1.24 per diluted share impact from impairment losses on land held for development and predevelopment investments. For the twelve months ended December 31, 2010, Camden reported net income attributable to common shareholders of $23.2 million or $0.33 per diluted share, as compared to a net loss of $50.8 million or $0.80 per diluted share for the same period in 2009.EPS for the twelve months ended December 31, 2010 included a $0.14 per diluted share impact from the gain on sale of discontinued operations, and a net $0.05 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, offset by an impairment associated with a technology investment.EPS for the twelve months ended December 31, 2009 included a $1.31 per diluted share impact from impairment losses on land held for development and predevelopment investments, a $0.27 per diluted share impact from gain on sale of discontinued operations, and a $0.04 per diluted share impact from losses related to early retirement of debt. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same-Property Results For the 46,293 apartment homes included in consolidated same-property results, fourth quarter 2010 same-property net operating income (“NOI”) increased 0.1% compared to the fourth quarter of 2009, with revenues increasing 1.3% and expenses increasing 3.3%.On a sequential basis, fourth quarter 2010 same-property NOI increased 3.4% compared to the third quarter of 2010, with revenues declining 0.3% and expenses declining 5.8% compared to the prior quarter.On a full-year basis, 2010 same-property NOI declined 3.5%, with a revenue decline of 2.0% and expense growth of 0.4% compared to the same period in 2009.Same-property physical occupancy levels for the combined portfolio averaged 93.5% during the fourth quarter of 2010, compared to 93.1% in the fourth quarter of 2009 and 94.3% in the third quarter of 2010. The Company defines same-property communities as communities owned and stabilized as of January 1, 2009, excluding properties held for sale and communities under redevelopment.A reconciliation of net income to net operating income and same-property net operating income is included in the financial tables accompanying this press release. Acquisition Activity Camden completed one acquisition during the quarter for approximately $23 million through its Multifamily Value Add Fund, in which it owns a 20% interest. The Fund acquired Camden South Bay, a 270-home stabilized apartment community located in Corpus Christi, TX. In addition, on December 21, 2010, the Company acquired substantially all of the ownership of Camden Plaza and Camden College Park, two of the Company’s joint ventures, resulting in Camden’s ownership interest in each joint venture increasing from 30.0% to 99.9%.The two communities had a combined value of $146 million, and the joint ventures were consolidated for financial reporting purposes on the acquisition date.The Company did not record a gain or loss on these transactions, as the net consideration approximated the fair market value of the net assets received. Disposition Activity The Company disposed of two properties during the fourth quarter for a total of $104.0 million and a gain of $9.6 million: Camden Westwind, a 464-home community in Ashburn, VA, and Camden Oasis, a 602-home apartment community in Euless, TX. Development Activity Construction was completed during the fourth quarter at Camden Ivy Hall, a $17 million joint venture community which is currently 68% leased.Construction continued during the quarter on two wholly-owned development communities:Camden Lake Nona, a $61 million project in Orlando, FL; and Camden Summerfield II, a $32 million project in Landover, MD.Initial occupancy at these communities is scheduled for mid- to late 2011, with construction completions expected by early to mid-2012.Subsequent to quarter-end, the Company began construction on Camden Royal Oaks II, a $14 million project in Houston, TX scheduled for initial occupancy in late 2011 with construction completion expected by mid-2012. Camden has two additional joint venture communities which recently completed lease-up:Belle Meade, a $38 million project that is currently 98% leased; and Braeswood Place, a $50 million project that is currently 91% leased. The Company has eight additional development communities which may begin construction in 2011 or 2012. Equity Issuance During the fourth quarter, Camden issued 1,949,070 common shares through its at-the-market (“ATM”) share offering program at an average price of $50.55 per share, for total net consideration of approximately $97.0 million.During full-year 2010, Camden issued a total of 4,867,705 common shares through its ATM program at an average price of $48.37 per share, for total net consideration of approximately $231.7 million.Subsequent to quarter-end, Camden issued an additional 71,343 common shares at an average price of $54.06 per share, for total net consideration of approximately $3.8 million, relating to trades executed in December 2010 but settled in January 2011. Earnings Guidance Camden provided initial earnings guidance for 2011 based on its current and expected views of the apartment market and general economic conditions.Full-year 2011 FFO is expected to be $2.70 to $3.00 per diluted share, and full-year 2011 EPS is expected to be $0.20 to $0.50 per diluted share.First quarter 2011 earnings guidance is $0.65 to $0.69 per diluted share for FFO and $0.01 to $0.05 per diluted share for EPS.Guidance for EPS excludes potential future gains on the sale of properties.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s initial 2011 earnings guidance is based on projections of same-property revenue growth between 3.25% and 5.0%, expense growth between 2.5% and 3.5%, and NOI growth between 4.0% and 6.0%.Additional information on the Company’s 2011 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, February 4, 2011 at 11:00 a.m. Central Time to review its fourth quarter and full-year 2010 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 5729208, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and inother filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in today’s press release represent management’s current opinions, and the Company assumes no obligation to update or supplement these statements because of subsequent events. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 186 properties containing 63,316 apartment homes across the United States. Upon completion of two properties under development, the Company’s portfolio will increase to 63,923 apartment homes in 188 properties.Camden was recently named by FORTUNE® Magazine for the fourth consecutive year as one of the “100 Best Companies to Work For” in America, ranking #7. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at camdenliving.com. CAMDEN OPERATING RESULTS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended Twelve Months Ended December 31, December 31, OPERATING DATA Property revenues Rental revenues Other property revenues Total property revenues Property expenses Property operating and maintenance Real estate taxes Total property expenses Non-property income Fee and asset management income Interest and other income Income on deferred compensation plans Total non-property income Other expenses Property management Fee and asset management General and administrative Interest Depreciation and amortization Amortization of deferred financing costs Expense on deferred compensation plans Total other expenses Gain on sale of properties, including land - - - Loss on early retirement of debt - - - ) Impairment associated with land development activities - ) - ) Impairment provision for technology investments ) - ) - Equity in income (loss) of joint ventures ) ) Income from continuing operations before income taxes ) ) Income tax expense - current ) Income from continuing operations ) ) Income from discontinued operations Gain on sale of discontinued operations - Net income ) ) Less (income) loss allocated to noncontrolling interests from continuing operations ) ) Less income allocated to perpetual preferred units ) Net income attributable to common shareholders ) ) CONDENSED CONSOLIDATED STATEMENTS OF OTHER COMPREHENSIVE INCOME Net income ) ) Other comprehensive income (loss) Unrealized gain (loss) on cash flow hedging activities ) ) ) Reclassification of net losses on cash flow hedging activities Unrealized gain on available-for-sale securities, net of tax - - Unrealized gain on postretirement obligations 65 - 65 - Comprehensive income (loss) ) ) Less (income) loss allocated to noncontrolling interests from continuing operations ) ) Less income allocated to perpetual preferred units ) Comprehensive income (loss) attributable to common shareholders ) ) PER SHARE DATA Net income (loss) attributable to common shareholders - basic ) ) Net income (loss) attributable to common shareholders - diluted ) ) Income (loss) from continuing operations attributable to common shareholders - basic ) ) Income (loss) from continuing operations attributable to common shareholders - diluted ) ) Weighted average number of common and common equivalent shares outstanding: Basic Diluted Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN FUNDS FROM OPERATIONS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended Twelve Months Ended December 31, December 31, FUNDS FROM OPERATIONS Net income (loss) attributable to common shareholders ) ) Real estate depreciation from continuing operations Real estate depreciation from discontinued operations Adjustments for unconsolidated joint ventures Income (loss) allocated to noncontrolling interests ) ) Gain on sale of discontinued operations ) - ) ) Funds from operations - diluted ) PER SHARE DATA Funds from operations - diluted ) Cash distributions Weighted average number of common and common equivalent shares outstanding: FFO - diluted PROPERTY DATA Total operating properties (end of period) (a) Total operating apartment homes in operating properties (end of period) (a) Total operating apartment homes (weighted average) Total operating apartment homes - excluding discontinued operations (weighted average) (a) Includes joint ventures and properties held for sale. Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN BALANCE SHEETS (In thousands) (Unaudited) Dec 31, Sep 30, Jun 30, Mar 31, Dec 31, ASSETS Real estate assets, at cost Land Buildings and improvements Accumulated depreciation ) Net operating real estate assets Properties under development and land Investments in joint ventures Properties held for sale, including land - - - Total real estate assets Accounts receivable - affiliates Notes receivable - affiliates Other assets, net (a) Cash and cash equivalents Restricted cash Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Notes payable Unsecured Secured Accounts payable and accrued expenses Accrued real estate taxes Other liabilities (b) Distributions payable Total liabilities Commitments and contingencies Perpetual preferred units Shareholders' equity Common shares of beneficial interest Additional paid-in capital Distributions in excess of net income attributable to common shareholders ) Notes receivable secured by common shares - - ) ) ) Treasury shares, at cost ) Accumulated other comprehensive loss (c) Total common shareholders' equity Noncontrolling interest Total shareholders' equity Total liabilities and shareholders' equity (a) includes: net deferred charges of: (b) includes: deferred revenues of: distributions in excess of investments in joint ventures of: fair value adjustment of derivative instruments: (c)Represents the fair value adjustment of derivative instruments, gain on post retirement obligations and unrealized gain on available-for-sale securities, net of tax. CAMDEN 2011 Financial Outlook as of February 3, 2011 (Unaudited) 2010 Reported FFO, Adjusted for Non-Routine Items Total Per Share 2010 Reported FFO Adjustments for 2010 non-routine items: Less: Gain on final resolution of a contingent liability on previously sold assets (1Q2010) ) ) Less: Other income recognized as a result of the dissolution of a joint venture (4Q2010) ) ) Plus: Impairment associated with a technology investment (4Q2010) 2010 FFO adjusted for non-routine items 2010 Fully Diluted Shares Outstanding - FFO December 31, 2010 Fully Diluted Shares Outstanding - FFO 2010 FFO adjusted for non-routine items and December 31, 2010 Fully DilutedShares Outstanding - FFO 2011 Financial Outlook Earnings Guidance - Per Diluted Share Expected net income attributable to common shareholders per share - diluted $0.20 - $0.50 Expected real estate depreciation Expected adjustments for unconsolidated joint ventures Expected income allocated to noncontrolling interests Expected FFO per share - diluted $2.70 - $3.00 "Same Property" Communities Number of Units 2010 Base Net Operating Income $347 million Total Revenue Growth 3.25% - 5.00% Total Expense Growth 2.50% - 3.50% Net Operating Income Growth 4.00% - 6.00% Physical Occupancy 94.70% ∙ Impact from 1.0% change in NOI Growth is approximately $0.05 / share Acquisitions/Dispositions Future Dispositions Volume $0 - $100 million Future Acquisitions Volume (consolidated on balance sheet) $0 - $100 million Future Acquisitions Volume (joint venture) $300 - $800 million Development Development Starts (consolidated on balance sheet) $200 - $400 million Development Starts (joint venture) $50 - $150 million Capitalized Maintenance Expenditures $44 - $48 million Non-Property Income Non-Property Income, Net $2 - $4 million Includes: Fee and asset management income, net of expenses and Interest and other income Corporate Expenses General and administrative and property management expenses $50 - $54 million Debt Capitalized Interest $7 - $10 million Expensed Interest $113 - $117 million Note:This table contains forward-looking statements.Please see the paragraph regarding forward-looking statements earlier in this document.Additionally, please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) This document contains certain non-GAAP financial measures management believes are useful in evaluating an equity REIT's performance.Camden's definitions and calculations of non-GAAP financial measures may differ from those used by other REITs, and thus may not be comparable.The non-GAAP financial measures should not be considered as an alternative to net income as an indication of our operating performance, or to net cash provided by operating activities as a measure of our liquidity. FFO The National Association of Real Estate Investment Trusts (“NAREIT”) currently defines FFO as net income attributable to common shares computed in accordance with generally accepted accounting principles (“GAAP”), excluding gains or losses from depreciable operating property sales, plus real estate depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Camden’s definition of diluted FFO also assumes conversion of all dilutive convertible securities,including minority interests, which are convertible into common equity.The Company considers FFO to be an appropriate supplemental measure of operating performance because, by excluding gains or losses on dispositions of operating properties and excluding depreciation, FFO can help one compare the operating performance of a company's real estate between periods or as compared to different companies.A reconciliation of net income attributable to common shareholders to FFO is provided below: Three Months Ended Twelve Months Ended December 31, December 31, Net income (loss) attributable to common shareholders ) ) Real estate depreciation from continuing operations Real estate depreciation from discontinued operations Adjustments for unconsolidated joint ventures Income (loss) allocated to noncontrolling interests ) ) Gain on sale of discontinued operations ) - ) ) Funds from operations - diluted ) Weighted average number of common and common equivalent shares outstanding: EPS diluted FFO diluted Net income attributable to common shareholders - diluted ) ) FFO per common share - diluted ) Expected FFO Expected FFO is calculated in a method consistent with historical FFO, and is considered an appropriate supplemental measure of expected operating performance when compared to expected net income attributable to common shareholders (EPS).A reconciliation of the ranges provided for expectednet income attributable to common shareholders per diluted share to expected FFO per diluted share is provided below: 1Q11 Range 2011 Range Low High Low High Expected net income attributable to common shareholders per share - diluted Expected real estate depreciation Expected adjustments for unconsolidated joint ventures Expected income allocated to noncontrolling interests Expected FFO per share - diluted Note:This table contains forward-looking statements.Please see the paragraph regarding forward-looking statements earlier in this document. CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) Net Operating Income (NOI) NOI is defined by the Company as total property income less property operating and maintenance expenses less real estate taxes.The Company considers NOI to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it reflects the operating performance of our communities without allocation of corporate level property management overhead or general and administrative costs. A reconciliation of net income attributable to common shareholders to net operating income is provided below: Three Months Ended Twelve Months Ended December 31, December 31, Net income attributable to common shareholders ) ) Less: Fee and asset management income ) Less: Interest and other income ) Less: (Income) loss on deferred compensation plans ) Plus: Property management expense Plus: Fee and asset management expense Plus: General and administrative expense Plus: Interest expense Plus: Depreciation and amortization Plus: Amortization of deferred financing costs Plus: Expense (benefit) on deferred compensation plans Less: (Gain) on sale of properties, including land - - ) - Plus: Loss on early retirement of debt - - - Less: Equity in (income) loss of joint ventures 54 ) ) Plus: Impairment associated with land development activities - - Plus: Impairment provision for technology investments - - Plus: Income allocated to perpetual preferred units Plus: Income (loss) allocated to noncontrolling interests ) ) Plus: Income tax expense - current Less: (Income) from discontinued operations ) Less: (Gain) loss on sale of discontinued operations ) - ) ) Net Operating Income (NOI) "Same Property" Communities Non-"Same Property" Communities Other ) ) Net Operating Income (NOI) EBITDA EBITDA is defined by the Company as earnings before interest, taxes, depreciation and amortization, including net operating income from discontinued operations, excluding equity in (income) loss of joint ventures, (gain) loss on early retirement of debt, and income (loss) allocated to noncontrolling interests. The Company considers EBITDA to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it represents income before non-cash depreciation and the cost of debt, and excludes gains or losses from property dispositions.A reconciliation of net income attributable to common shareholders to EBITDA is provided below: Three Months Ended Twelve Months Ended December 31, December 31, Net income attributable to common shareholders ) ) Plus: Interest expense Plus: Amortization of deferred financing costs Plus: Depreciation and amortization Plus: Income allocated to perpetual preferred units Plus: Income (loss) allocated to noncontrolling interests ) ) Plus: Income tax expense - current Plus: Real estate depreciation and amortization from discontinued operations Less: (Gain) on sale of properties, including land - - ) - Plus: Loss on early retirement of debt - - - Less: Equity in (income) loss of joint ventures 54 ) ) Plus: Impairment associated with land development activities - - Plus: Impairment provision for technology investments - - Less: (Gain) loss on sale of discontinued operations ) - ) ) EBITDA
